Citation Nr: 9905216	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-19 602	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
VA improved disability pension benefits was timely.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  He has been held incompetent for VA purposes, 
and the appellant is his custodian.

This appeal stems from an October 1996 decision of the Des 
Moines, Iowa, Committee on Waivers and Compromises (COW) that 
denied a waiver of an overpayment of VA improved disability 
pension benefits on the basis of an untimely request.


REMAND

In a September 1996 statement the appellant (via an agent) 
had submitted a check for $2000, along with the waiver 
request.  This appears to have been an offer for a 
compromise.  If the COW were to accept a compromise offer--
either this one or one of a different amount--extinguishing 
the debt, the issue of timeliness of the waiver request would 
become moot.  Therefore, the COW should determine whether a 
compromise is in order in this case.  See 38 C.F.R. §§ 1.911, 
1.918, 1.930-1.938, 1.957 (1998).

To ensure that the VA has properly developed the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO refer this case to the COW.

2.  Pursuant to applicable regulations, 
the COW should consider the question of 
whether an acceptable offer to compromise 
has been made.  If not, the COW should 
consider whether a counteroffer of 
compromise is in order.  Any ultimate 
compromise should be documented in the 
claims folder.

3.  Thereafter, if the debt has not been 
extinguished, a supplemental statement of 
the case on the question of timeliness of 
the waiver request should be issued, and 
the appellant and representative should 
be provided an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




LEANDER



- 3 -


